         Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


ASHA V. RANSON-DILLARD,

       Plaintiff,

v.                                            Civil Action No. 7:20-CV-247 (HL)

TECHNICAL COLLEGE SYSTEM OF
GEORGIA and SOUTHERN REGIONAL
TECHNICAL COLLEGE,

       Defendants.

                                    ORDER

      Plaintiff Asha V. Ranson-Dillard filed this pro se action on December 10,

2020 against Defendants Technical College System of Georgia (“TCSG”) and

Southern Regional Technical College (“SRTC”). Plaintiff brings claims under Title

VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act

(“ADEA”), the Americans with Disabilities Act (“ADA”), and the Rehabilitation Act

of 1973. (Doc. 1). Before the Court are several motions: Plaintiff’s Motion to

Appoint Counsel (Doc. 2), Plaintiff’s Motion for Incurred Cost by Personal Service

(Doc. 7), Defendants’ Motion to Dismiss Complaint (Doc. 9), Defendants’ Motion

to Stay Discovery (Doc. 10), and Plaintiff’s Motions for Extension of Time to File

Response (Docs. 15, 16). Defendants’ Motion to Dismiss Complaint is GRANTED

in part and DENIED in part. (Doc. 9). The Court DENIES Plaintiff’s Motion to

Appoint Counsel (Doc. 2) and Plaintiff’s Motion for Incurred Cost by Personal
          Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 2 of 9




Service (Doc. 7). Defendants’ Motion to Stay Discovery (Doc. 10) and Plaintiff’s

Motions for Extension of Time to File Response (Docs. 15, 16) are DISMISSED as

moot.

I.      MOTION TO DISMISS STANDARD

        When ruling on a Rule 12(b)(6) motion to dismiss, a court must accept the

facts alleged in the plaintiff’s complaint as true and construe all reasonable

inferences in the light most favorable to the plaintiff. Bryant v. Avado Brands, Inc.,

187 F.3d 1271,1273 n.1 (11th Cir. 1999); see Fed. R. Civ. P. 12(b)(6). To avoid

dismissal, “a complaint must contain sufficient factual matter . . . to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The complaint

need not contain detailed factual allegations, but it must provide “more than labels

or conclusions.” Twombly, 550 U.S. at 554. “Threadbare recitals” of a cause of

action’s elements, “supported by mere conclusory statements,” are insufficient to

defeat a motion to dismiss. Iqbal, 556 U.S. at 678.

        Attached to Plaintiff’s Complaint is the charge she filed with the Equal

Employment Opportunity Commission (“EEOC”). A court “generally may not look

beyond the pleadings” to consider extrinsic documents when evaluating a motion

to dismiss. United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805, 811 (11th

Cir. 2015); see Fed. R. Civ. P. 12(d) (When “matters outside the pleadings are

presented and not excluded by the court, the motion must be treated as one for

summary judgment,” and the “parties must be given a reasonable opportunity to

                                          2
         Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 3 of 9




present all the material that is pertinent to the motion.”). But this Circuit has

adopted the “incorporation by reference doctrine,” which permits a court to

consider a document attached to a pleading without requiring the court to convert

the motion to dismiss into one for summary judgment. Horsley v. Feldt, 304 F.3d

1125, 1134 (11th Cir. 2002). “[W]here the plaintiff refers to certain documents in

the complaint and those documents are central to the plaintiff’s claim, then the

Court may consider the documents part of the pleadings for purposes of Rule

12(b)(6) dismissal.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

1368–69 (11th Cir. 1997); see also SFM Holdings, Ltd. v. Banc of Am. Sec., LLC,

600 F.3d 1334, 1337 (11th Cir. 2010) (“In ruling upon a motion to dismiss, the

district court may consider an extrinsic document if it is (1) central to the plaintiff’s

claim, and (2) its authenticity is not challenged.”).

      Plaintiff’s EEOC charge is referenced in the complaint and is central to her

claims. Defendants have not challenged the document’s authenticity. The Court

will consider the document in connection with Defendants’ Motion to Dismiss.

II.   MOTION TO DISMISS ANALYSIS

      In Defendants’ Motion to Dismiss, they claim that Defendant SRTC is not a

proper defendant capable of being sued, that Plaintiff’s ADEA and ADA claims are

barred by Eleventh Amendment immunity, and that Plaintiff’s Complaint fails to

allege specific factual allegations supporting her remaining claims. Plaintiff

requests an extension to respond to Defendants’ Motion to Dismiss. (Doc. 15). The

Court, however, dismisses Plaintiff’s claims that are not legally viable—regardless

                                           3
          Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 4 of 9




of any argument she may raise—and will permit Plaintiff to replead her remaining

claims.

       A. Southern Regional Technical College is an Improper Defendant

       SRTC claims that it is not a legal entity capable of being sued. Rule 17(b) of

the Federal Rules of Civil Procedure instructs that a defendant’s capacity to be

sued is determined “by the law of the state where the court is located.” Thus,

Georgia law governs whether Plaintiff may sue SRTC. Under O.C.G.A. § 20-4-18,

TCSG “exercise[s] state level management and operational control over . . .

postsecondary technical schools,” including SRTC. Georgia courts have held that

individual educational institutions, like SRTC, are not legal entities separate from

the state entities that govern them. See, e.g., Bd. of Regents of the Univ. Sys. of

Ga. v. Doe, 278 Ga. App. 878, 878 (2006) (“Georgia Tech is not a separate or

distinct legal entity from the Board [of Regents] and, therefore, cannot . . . be sued

in its own capacity.”); McCafferty v. Med. Coll. of Ga., 249 Ga. 62, 65 (1982)

(dismissing Medical College of Georgia as defendant because “the power to sue

and be sued . . . [is] vested in the Board of Regents”), overruled on other grounds

by Self v. City of Atlanta, 259 Ga. 78, 79 (1989). Accordingly, plaintiffs must sue

the governing entity rather than the individual institution.

       In a similar case, the Northern District of Georgia dismissed West Georgia

Technical College as a defendant because “TCSG is the only legal entity that is

potentially subject to liability for [the] plaintiff’s claims.” Wells v. W. Ga. Tech. Coll.,

No. 1:11-cv-3422-JEC, 2012 WL 3150819, at *2 (N.D. Ga. Aug. 2, 2012). Naming

                                             4
          Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 5 of 9




both West Georgia Technical College and TCSG as defendants, the court

concluded, was “redundant and improper.” Id. This Court agrees and dismisses

SRTC as a defendant from this suit.

       B. Eleventh Amendment

       Next, Defendants contend that the Eleventh Amendment bars Plaintiff’s

ADEA and ADA claims. The Eleventh Amendment bars suits against the State,

including state entities and agencies “that function as an ‘arm of the state.’” Ross

v. Jefferson Cnty. Dep’t of Health, 701 F.3d 655, 659 (11th Cir. 2012) (quoting

Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003) (“Eleventh Amendment

immunity bars suits brought in federal court when the State itself . . . [or] an ‘arm

of the state’ is sued.”)). Acts of Congress may abrogate the States’ sovereign

immunity. Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996). For example,

Title VII waives States’ sovereign immunity so that plaintiffs may bring such claims

against state entities. See Allen v. Ala. State Bd. of Educ., 816 F.2d 575, 577 (11th

Cir. 1987) (“[I]n civil actions invoking Title VII, state defendants lack eleventh

amendment protection . . . .”). But the Supreme Court has held that the ADA and

ADEA do not abrogate the States’ sovereign immunity. See Bd. of Tr. of Univ. of

Ala. v. Garrett, 531 U.S. 356, 360 (2001) (holding that ADA suits against State

employers “are barred by the Eleventh Amendment”); Kimel v. Fla. Bd. of Regents,

528 U.S. 62, 92 (2000) (“The ADEA does not validly abrogate the States’ sovereign

immunity . . . .”).



                                         5
         Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 6 of 9




       TCSG receives the Eleventh Amendment’s protection because it is a state

agency. O.C.G.A. §§ 20-4-14, 20-4-18; see Saripalli v. Tech. Coll. Sys. of. Ga.,

No. CV412-075, 2013 WL 6504771, at *1 (S.D. Ga. Dec. 11, 2013) (“TCSG is an

agency, thus an instrumentality, of the State.”). Accordingly, TCSG’s immunity

shields it from Plaintiff’s ADA and ADEA claims, and they are dismissed.

       C. Remaining Claims

       Plaintiff’s remaining claims are under Title VII and the Rehabilitation Act.

Defendants argue that Plaintiff has failed to plausibly allege violations of these

statutes. The Court will permit Plaintiff to amend her complaint to provide more

information regarding what happened during her employment leading up to her

termination. Plaintiff should explain what her employer did to discriminate against

her, how she opposed her employer’s actions, and describe her termination.

Plaintiff’s EEOC charge includes a paragraph of more specific allegations that

allege discrimination. Plaintiff may include this information in her amended

complaint and elaborate further about these allegations. The Court must be able

to understand what happened in this case.

III.   MOTION TO APPOINT COUNSEL

       Plaintiff requests appointment of counsel because her lawyer withdrew from

representation following her EEOC proceedings. (Doc. 2). In civil cases, plaintiffs

have no constitutional right to counsel. Bass v. Perrin, 170 F.3d 1312, 1320 (11th

Cir. 1999). The Eleventh Circuit instructs that district courts “should appoint

counsel only in exceptional circumstances.” Id.; Steele v. Shah, 87 F.3d 1266,

                                         6
         Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 7 of 9




1271 (11th Cir. 1996). To determine whether a case presents “exceptional

circumstances,” the Court may consider several factors, including whether the

facts and legal issues “are so novel or complex as to require the assistance of a

trained practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993). Here,

Plaintiff’s remaining claims—alleging various types of workplace discrimination—

are relatively routine issues. These issues do not constitute the exceptional

circumstances required for the Court to appoint counsel in a civil case. Plaintiff also

requests appointment of counsel to accommodate her disabilities, including

anxiety and bilateral carpal tunnel syndrome. Plaintiff has thus far capably filed a

complaint and several motions. The Court denies Plaintiff’s request for

appointment of counsel.

IV.   MOTION FOR INCURRED COSTS

      Finally, Plaintiff requests that the Court order Defendants to pay the costs

she incurred by personally serving Defendant SRTC. She contends that she

requested a waiver of service from SRTC, and SRTC failed to return the waiver.

Under Rule 4(d)(1) of the Federal Rules of Civil Procedure, “[a]n individual,

corporation, or association . . . has a duty to avoid unnecessary expenses of

serving the summons.” When a defendant subject to this obligation “fails, without

good cause, to sign and return a waiver requested by a plaintiff . . ., the court must

impose . . . the expenses later incurred in making service.” Fed. R. Civ. P. 4(d)(2).

SRTC is not obligated to waive service under Rule 4(d) because it is a state entity.

Service upon a “[s]tate-created governmental organization” is governed by Rule

                                          7
          Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 8 of 9




4(j)—not Rule 4(d). Thus, Rule 4(d)’s waiver of service obligations are

inapplicable. 1 See, e.g., Lepone-Dempsey v. Carroll Cnty. Comm’rs, 476 F.3d

1277, 1281 (11th Cir. 2007) (“[P]laintiffs were required to serve the City of Villa

Rica pursuant to Rule 4(j), because the waiver of service procedure set forth in

Rule 4(d) does not apply to local governments.”); Frone v. City of Riverdale, 521

F. App’x 789, 792 (11th Cir. 2013) (“The waiver of service provisions do not apply

to the City.” (citing Fed. R. Civ. P. 4(d)(1), (j)).

V.     CONCLUSION

       Defendants’ Motion to Dismiss Complaint is GRANTED in part and

DENIED in part. (Doc. 9). Plaintiff is ORDERED to file an amended complaint

providing more factual allegations regarding her claims. Plaintiff must file her

amended complaint by not later than June 21, 2021. Defendants may file a second

motion to dismiss by or on July 5, 2021. Defendants’ Motion to Stay Discovery

(Doc. 10) and Plaintiff’s Motions for Extension of Time to File Response (Docs. 15,

16) are DISMISSED as moot. The Court DENIES Plaintiff’s Motion to Appoint



1
  Regardless, the waiver request Plaintiff has attached does not comply with Rule
4(d)’s requirements. (Doc. 5-2). On March 26, 2021, Defendants initially waived
service against both SRTC and TCSG. Four days later, however, Defendants filed
an amended waiver of service because Plaintiff did not send a proper waiver
request to SRTC. The amended waiver waived service only as to TCSG. On April
6, 2021, Plaintiff submitted a letter to the Court stating that she did mail a request
for waiver to SRTC. (Doc. 5). The documents attached to her letter show only the
request for service. Plaintiff has not produced a “Notice of a Lawsuit,” required by
Rule 4(d)(1). Nor does the request “state the date when the request was sent.”
Fed. R. Civ. P. 4(d)(1)(E).

                                             8
         Case 7:20-cv-00247-HL Document 17 Filed 05/19/21 Page 9 of 9




Counsel (Doc. 2) and Plaintiff’s Motion for Incurred Cost by Personal Service (Doc.

7).

      SO ORDERED, this 19th day of May, 2021.


                               /s/ Hugh Lawson_________________
                               HUGH LAWSON, SENIOR JUDGE
kac




                                        9
